This action was brought by appellant to recover the southeast quarter of alternate section number 182, State school lands, patented to her on November 26, 1889, as assignee of J.A. Brooke, who contracted with the State for the land on February 26, 1877.
Appellee disclaimed all interest in the land sued for, except two small tracts, which he described by metes and bounds, and as to them he pleaded "not guilty," asserted title under the statutes of limitation based on five and ten years possession, and he also asserted claim for improvements made on these tracts in good faith.
One of the tracts to which appellee asserted title contained 9.733 and the other 27 acres; but on hearing judgment was rendered in favor of appellant for all the land sued for except the tract containing 9.733 acres, which the court evidently held appellee was entitled to hold under *Page 117 
his plea of statute of limitation based on adverse possession under recorded deed and the payment of taxes.
It is claimed on this appeal that limitation would not run in favor of appellee until the patent issued; but appellant, and the person through when she acquired the right to a patent, had such interest in the land as would have entitled either of them to have maintained an action of trespass to try title to the land against any person entering upon it during the time of their respective ownerships, and we see no reason why limitation would not ran against a person having such interest in land, although the State could not be thus barred.
This was the holding in reference to University lands in the case of Parker v. Brown, 80 Tex. 557.
It is urged further, that the evidence was insufficient to prove the payment of taxes by appellee on the land adjudged to him, and that for this reason the judgment in his favor, based on five years adverse possession, was not authorized.
Appellee, as a witness, made the broad statement that he entered upon the land in October, 1882, and that he continuously occupied the tract claimed by him from that time until the trial, and that he "paid all the taxes thereon up to and including 1888;" "that he has paid taxes on other lauds;" but it was agreed by the parties, "that the assessment list, as rendered by defendant, shows that he rendered 9 3/4 acres of section 180 in name of M.C. Dutton, and that the tax rolls for 1884, 1885, 1886, and 1887 show the same; that the section number and abstract number of said section 180 are different from section 182, upon which the land in controvesy is situated."
This is all the evidence bearing on the payment of taxes, except that it was agreed that the person under whom appellee claimed paid taxes in the years 1881 and 1882.
This evidence shows that appellee may have intended to pay taxes on the 9 3/4 acres claimed by him, but does it show that he paid taxes on the land which was adjudged to him?
With a view to secure the payment of taxes on all lands within the State subject to taxation, the Legislature has passed laws requiring the Commissioner of the General Land Office to furnish each assessor with an abstract of all the surveys of land, and number of acres therein, in their respective counties, and with reference to this assessments are required to be made. Rev. Stats., art. 4710a, sec. 1.
By another law the Commissioners Court of each county is required to provide its assessor with books containing certain forms, in which, when an assessment or listing is made, the assessor is required to enter in the proper column the district number, name of party to whom the certificate issued, the number, class, and character of the certificate, the name of the party to whom the patent issued, number of volume of patent, the month, *Page 118 
day, and year it was issued, and the number of acres each survey contains, which whole survey shall stand as a debit against the assessor. Rev. Stats., arts. 4710a sec. 2), 4710a (sec. 7).
Every person rendering a list of property for taxation is required to subscribe to the following oath or affirmation, which shall be written or printed at the bottom of each inventory, to-wit: "I do solemnly swear (or affirm) that the above inventory rendered by rue contains a full, true, and complete list of all taxable property owned or held by me in my own name in this county, subject to taxation by the laws of this State,' " etc. (Revised Statutes, article 4702); and the inventory therein referred to is required to give the name of the owner, abstract number, number of survey, name of original grantee, and the number of the certificate, as well as the number of acres claimed. Rev. Stats., arts. 4680, 4681.
The purpose of these laws is manifest, and ought a person who has made a rendition of his property, presumably under oath, to be heard to say that he paid taxes on property in a given year, and then claimed it under a deed duty recorded, when his rendition shows that for tax paying purposes be made no such claim?
Ought it not rather be held that he paid taxes on what he listed, though it may have been his intention to pay taxes on some other land?
If he had offered his tax receipts, they evidently would have shown that he paid taxes only on the land he rendered for taxation; for the tax roll, which is but it transcript of renditions, is the officer's warrant to collect taxes, and his receipt must, and will if it be true, describe the property on which taxes are paid as the same is described in the tax roll. Rev. Stats., arts, 4737, 4741.
If under the renditions made by appellee, the collector of taxes had seized and sold any property of his to enforce the payment of taxes on the land in controversy, the sale would have been void, because the officer would have been without authority on rendition of property as a part of section 180, to sell the property of appellee to satisfy taxes due on a part of section 182.
Mere intention to pay taxes on the land in controversy can not make that such a payment which was not so in fact, when tested by his rendition made by appellee.
Questions similar to that involved in this case have arisen in other cases. In Stephens v. Wells, 6 Watts, 325, a party sought to have an assessment and payment of taxes on a tract of land designated in the assessment as a part of the "Mason survey," appropriated to a tract of land actually on the "Guinip survey," upon the ground that he believed the land to be on the former survey at the time of assessment and payment; but the court said, "The circumstance of Goodyear's having been impressed with a conviction at the time the taxes were assessed, which purported to be assessed on the Mason tract, as also when he paid them, *Page 119 
that the land in dispute was included in the Mason survey, but now found to be contained in the Guinip survey, and not in the Mason survey, can neither give direction to nor change the application of the payment of the money made by him, so as to appropriate it to any other land than that which is found to be within the oriainal Mason survey. * * * The assessment then of the land under the name of Mason, the warrantee, must necessarily be considered as applicable to the land, and that alone, actually contained within the original survey made and returned into the surveyor-general's office under the warrant granted to Mason."
In Rollinger v. Devling, 105 Pennsylvania State, 417, a similar question arose in reference to the redemption of land after sale for taxes, and the court said. "Even if it be conceded that there was an intention to redeem the Meyor tract, it is absolutely certain that no such intention was expressed, and it surely would never do for us to declare as the law, that an unexpressed intention to redeem one tract should be permitted to confer a title by redemption against an actually expressed intention to redeem another tract by the same redemption payment."
"It is not sufficient, against a receipt specifying particular lands, to say that the defendant did not own some of the lands included, and meant to pay only on what he owned, and that he did own other tracts which were assessed in his name. It is the duty of the tax payer himself to appropriate in some manner the money paid to the particular land he wishes to clear." Hickman v. Kempner, 35 Ark. 510.
Appellee's statement, that he paid the taxes on the land for the years enumerated, in view of his rendition, amounts to no more than an expression of an intention to pay on the land, and this can not override the conceded fact that his rendition did not cover the land in controversy, and the further fact that the tax roll was the collector's warrant for demanding and receiving taxes.
That paid must be held to have been paid under the assessment, in the absence of evidence other than such as appears in the record.
It is not very clear why the Legislature made the payment of taxes necessary in order to Sustain the defense of limitation based on five years adverse possession under a recorded deed.
It may have been, to this extent, to require evidence of good faith on the part of the occupant, to secure to the State and its municipal subdivisions the payment of taxes due on the land, or to give further notice of the adverse claim and of the time it would mature into title, if possession be not interrupted, than afforded even by adverse possession under a recorded deed. If the latter be the reason, then there would be the strongest reasons for holding that the assessment, a public instrument, should show that claim to the particular land was thus made by the occupant or person for whom he may hold.
In Cantagrel v. Von Lupin, 58 Tex. 577, it was said, that the statute *Page 120 
did not require a person claiming land under limitation based on five years adverse possession to show an assessment of the property in his own name, and that proof of payment of taxes was enough; but in that case the assessment was in the name of the vendor of the person who pleaded limitation.
It is not necessary in this case for us to decide upon what reason the statute rests, nor as to the necessity for an assessment, for these questions are not involved in this case; nor do we wish to be understood to intimate an opinion upon these questions, for the question in this case is, did appellee prove the payment of taxes on the land in controversy for the requisite period?
That the payment of taxes may be proved by testimony either direct or circumstantial, has been often held by this court; but there is no testimony of either character in the transcript sufficient to show that appellee, or any person under whom he holds, paid taxes on the land in controversy for the requisite period.
The court below did not adjust the question of costs between appellant and appellee, but simply directed that executions might issue in favor of the officers of court against each party for costs incurred by them respectively; but no objection was made to this in the District Court, and were this the only error in the judgment, under the circumstances, appellant might not be entitled to a reversal, although the ruling of the court in not awarding costs to appellant is assigned as error.
In view, however, of another trial, we deem it proper to say, that if plaintiff recovers any of the land to which defendant asserts title, then she will be entitled to recover costs.
The judgment will be reversed and the cause remanded.
Reversed and remanded.
Delivered June 3, 1892.